Citation Nr: 1328233	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  08-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 30 percent for panic disorder without agoraphobia prior to August 20, 2011.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

4.  Entitlement to an initial compensable evaluation for allergic rhinitis prior to August 9, 2011, and in excess of 10 percent thereafter. 

5.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease, prior to August 9, 2011, and in excess of 30 percent thereafter.  

6.  Entitlement to an initial compensable evaluation for right foot calcaneal spur prior to October 1, 2006, and in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable evaluation for internal hemorrhoids.

8.  Entitlement to an initial compensable evaluation for bilateral pes planus.

9.  Entitlement to an initial compensable evaluation for right plantar fasciitis.

10.  Entitlement to an initial compensable evaluation for left plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the RO in St. Petersburg, Florida.

In March 2010, the appellant and his wife testified before the undersigned at the RO in St. Petersburg, Florida.  A transcript of that hearing has been associated with the claims file.

Upon review, the Board issued a Decision/Remand in September 2010.  In that action, the Board issued decisions on the issues involving tinnitus and earlier effective dates.  The remaining issues were remanded to the Appeals Management Center (AMC), in Washington, DC.  However, because the appellant is represented by a private attorney, the claim should have been returned to the RO for additional processing.  

Regrettably, the claim must once again be REMANDED so that additional development may occur.  The claim is therefore REMANDED to the RO and the VA will notify the appellant is further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The record reflects that when the appellant contacted his Congressional representative in September 2009, he indicated that he had submitted a claim with the Social Security Administration (SSA).  A copy of that inquiry was forwarded to the RO because the appellant had requested assistance from his Congressional representative with a claim to VA.  In the request for assistance, not only did he indicate that he had filed for SSA benefits but that he suggested that some of the disabilities for which he was requesting SSA benefits therefor were the same disabilities that are the subject of his VA claim (including this action).  

The appellant then testified before the undersigned Veterans Law Judge in which he once again stated that he had applied for SSA disability benefits.  

It is unclear from the record whether the appellant has yet been awarded SSA benefits.  More importantly, none of the records that may have been used by SSA to make a determination on the SSA claim have been obtained and included in the claims folder.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA decisions and records which may have a bearing on the veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Additionally, the Court has found that "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the appellant and his attorney have inferred that the disabilities that the appellant has sought benefits for from the SSA are relevant to the instant appeal.  As such, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).

The Board additionally notes that when the claim was last remanded it was requested that the appellant undergo additional medical testing, the AMC/RO was tasked to obtain the appellant's medical treatment records.  Those records were to be included in the claims file so that prior to the requested examinations, the examiner could review all of the medical data so that comprehensive examinations could be accomplished with comments by the examiner that reflected a review of the complete file.  Because the appellant's SSA records were not obtained and included in the claims folder, a review of the records were not accomplished.  Accordingly, the Board believes that the examinations that have been obtained as a result of the Board's Remand instructions are inadequate for ratings purposes and if depended upon in a decision, the decision would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned so that the previous examinations may be reaccomplished and definitive, informed opinions obtained.

Finally, a further inspection of the appellant's claims folders reveal that the appellant submitted to the RO two reports from his private psychologist.  One report was dated January 21, 2009, and the other was dated March 25, 2010.  There is nothing in the record to suggest that these records were reviewed when the appellant underwent additional medical testing after the Board remanded the claim.  Because this information may have a bearing on the appellant's claim, these records are specifically noted for the record, and when the appellant is re-examined as a result of this remand, these records must be specifically commented on.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should contact the appellant and ask that he identify all sources of medical treatment received since he left service in 2006 for all of the disabilities now on appeal, and to furnish signed authorizations for release to the VA of private/government medical records in connection with each non-VA source identified.  The RO is hereby put on notice that the appellant retired from active duty in 2006 and as such, he may have received medical care through a TRICARE health provider or through a military installation health care facility.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the ROC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012).

2.  The RO should request all documents pertaining to any award of benefits to the appellant from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If the request for records is not successful, the RO should inform the appellant of the missing records, of the efforts made to obtain the records, and of any further actions that will be taken with regard to the claim.  38 C.F.R. § 3.159 (2012).

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and the appellant's SSA records, the RO should schedule the appellant for the following:  

a.  The RO should arrange for a VA examination to determine the extent and severity of the claimed obstructive sleep apnea.  All indicated studies should be performed.  The claims file and a copy of this remand will be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner should discuss whether the Veteran experiences chronic respiratory failure with carbon dioxide retention or cor pulmonale, or whether a tracheostomy (tracheotomy) is required.  A rationale for any opinion expressed should be provided.

b.  Then, the RO should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist.  The claims file must be made available to and reviewed by the examiner.

The examination report should include a discussion of the Veteran's documented psychiatric history and should also address his assertions regarding his psychiatric symptoms.

The examination report should report the severity of the Veteran's panic disorder without agoraphobia in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

It is requested that the examiner specifically comment on the severity of the appellant's psychiatric disorder prior to August 20, 2011.  The examiner must also specifically discuss the findings that have been noted by the appellant's private psychologist in her notes dated January 21, 2009, and March 25, 2010.  

d.  Schedule the Veteran for a comprehensive VA audiology examination for the purposes of determining the current severity of his bilateral hearing loss.  The claims file should be furnished to the audiologist for his or her review.  Testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometric test.  The examination must be conducted without the use of hearing aids.  The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.  A rationale for any opinion expressed should be provided.

e.  The RO should arrange for a VA examination to determine the extent and severity of the Veteran's service-connected hemorrhoids.  All indicated studies should be performed.  The claims file and a copy of this remand will be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner should be asked to describe all current residuals of internal or external hemorrhoids (if any) and any history of recurrence.

f.  The appellant should be scheduled for a VA examination to determine the severity of the Veteran's gasteroesophageal reflux disease (GERD).  All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review.

The examiner should specifically state whether, for the period prior to August 9, 2011, this disability involves recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  The examiner should also include a discussion of whether it is productive of considerable impairment of health.  Then the examiner should comment as to whether, from August 9, 2011, the disability is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms productive of severe impairment of health.

g.  The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of his allergic rhinitis.  The claims file should be made available to the examiner for review.  The examiner should expressly report: (1) whether there is greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side and (2) whether there is evidence of polyps.

h.  The AMC also should arrange for the Veteran to undergo a VA foot examination to determine the severity of his service-connected right foot calcaneal spur, bilateral pes planus, right plantar fasciitis and left plantar fasciitis disabilities.  The examination must be conducted following the protocol found in VA's Disability Examination Worksheet for VA Feet Examination, revised on May 1, 2007.  The examiner must comment on the effects of the service-connected right foot calcaneal spur, bilateral pes planus, right plantar fasciitis and left plantar fasciitis disabilities on occupational functioning and daily activities. 

If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

4.  The RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examinations.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012) and Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  

The RO must specifically discuss if (and why) it has combined any of the appellant's disabilities into one single disorder (see Rating Action of March 15, 2013, and the combining of bilateral pes plaus with bilateral plantar fasciitis and right foot calcaneal spur versus three separate disability ratings).  

An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


